Citation Nr: 1827934	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-40 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for ED, to include as due to either his service-connected PTSD or the medications he takes for his service-connected PTSD.  

VA scheduled the Veteran for a VA examination in June 2012 to evaluate the claimed connection between his ED and his service or his service-connected disabilities.  The VA examiner concluded that the Veteran's ED is less likely as not due to or a result of his PTSD because the Veteran has had PTSD for an extended period and he developed ED recently.  The VA examiner noted the Veteran's history of drug and alcohol abuse, pointing to this as a possible cause for his ED.  The VA examiner provided an addendum opinion in August 2012 and opined that the Veteran's ED is not due to the medication he takes for PTSD.  Instead, the VA examiner noted that the Veteran takes medication for hypertension, which is more likely to cause ED, and also referenced his past drug and alcohol abuse.  

The Veteran argued in his December 2014 substantive appeal that ED is not a side effect of the medication he takes for hypertension, but is a known side effect of the medication he takes for PTSD.  The Veteran's representative asserted at the September 2017 hearing that his research through the National Institute of Health indicates that anti-depressants do cause ED.  Further, the Veteran's representative asserted at the hearing that the Veteran has been given many different medications for his ED over the years that could combine to contribute to his ED.  After the hearing, the Veteran submitted research indicating that ED secondary to antidepressant therapy may occur in 90 percent of men.  The Veteran also submitted an opinion from T.M., P.M.H.N.P.-B.C., in September 2017, who indicated that it is commonly known that both sexual trauma and PTSD medication can cause ED.  T.M. noted that it is difficult to tease out what causes the Veteran's ED.  As the Veteran has provided new medical and lay evidence that contradicts the conclusions of the June 2012 VA examiner, a new VA examination is warranted.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's ED.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination.  The VA examiner should note that the file has been reviewed, including specifically the June and August 2012 VA examiner opinions, the Veteran's December 2014 substantive appeal, the September 2017 hearing testimony, and the medical documentation submitted by the Veteran after the hearing.  The examiner should then:

For the Veteran's erectile dysfunction disability, provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) the erectile dysfunction disability is caused or aggravated by the Veteran's service-connected PTSD, to include medications taken to treat his PTSD. The VA examiner should specifically address the Veteran's contentions that his antidepressant medication causes his ED, the September 2017 opinion of T.M., and the medical literature indicating sexual dysfunction secondary to antidepressant therapy in 90 percent of men with antidepressant sexual side effects.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

